DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Amendment
Applicant amendment filed 12/22/2020 has been entered and is currently under consideration.  Claims 1-13 and 15 are allowed.
Allowable Subject Matter
Claims 1-13 and 15 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest art of record Dharmatilleke et al. (US 2003/0087198 of record) hereinafter Dharmatilleke teaches:
A method of manufacturing a microfluidic device ([0003]), said method comprising
a. placing together in a liquid polymer (liquid PDMS; [0010, 0022]),
a length of material that is configured to define the path of a microfluidic channel (wax threads are placed in the liquid polymer; [0022]), and
at least one prefabricated mechanical or prefabricated electronic component, or a combination thereof where said length of material and said prefabricated mechanical and/or prefabricated electronic component(s) are together suspended in the liquid polymer (Fig 1: valve with solenoid 1; [0010, 0016]),
b. curing or setting the polymer liquid to form a solid polymer around the configured length of material and the prefabricated mechanical and/or prefabricated electronic component(s) (liquid polymer is 
c. dissolving the configured length of material with a solvent to provide a microfluidic channel in the solid polymer comprising said prefabricated mechanical and/or prefabricated electronic component(s) (acetone is a preferred solvent to remove the wax thread or other sacrificial material, leaving the hardened polymer with embedded valve; [0021-0022]).
Dharmatilleke does not teach wherein the length of material is formed around the prefabricated mechanical and/or prefabricated electronic component(s) and together suspended in the liquid polymer or wherein the prefabricated mechanical and/or prefabricated electronic component(s) is/are wrapped around the length of material and together suspended in the liquid polymer.
The prior art of record does not teach each and every limitation of claim 1, either alone or in combination.
Therefore claim 1 is allowed.
Claims 2-13 and 15 are allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                   /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743